Citation Nr: 0823040	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  02-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.  He retired from the Air National Guard in 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision in which the 
RO, inter alia, denied service connection for right ankle 
sprain.  The veteran filed a notice of disagreement (NOD) in 
April 2000, and the RO issued a statement of the case (SOC) 
in August 2002.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2002.  A supplemental statement of the case (SSOC) was issued 
to the veteran in December 2002.

In a May 2003 letter, the RO  notified the veteran that his 
appeal was certified to the Board and that he had 90 days 
from the date of the letter to request to appear personally 
before the Board and give testimony as well as to submit 
additional evidence concerning his appeal  In June 2003, the 
veteran, through his representative, submitted additional 
evidence along with a waiver of initial consideration by the 
RO.  See 38 C.F.R. § 20.1304 (2007).  In this same 
correspondence, the veteran requested a hearing before a 
member of the Board in Washington, D.C.

In a June 2004 decision, the Board denied service connection 
for a right ankle disability.  However, in a September 2005 
letter to the veteran and his representative, the Board 
indicated that the June 2004 decision would be vacated and a 
new decision would be promulgated if the veteran appeared for 
a scheduled Board hearing.   

In October 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

By decision of December 2005, the Board vacated its June 2004 
decision for failure of due process, pursuant to the 
provisions of 38 C.F.R. § 20.904(a)(3) (2007).

In January 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
further development.  After completing the requested action, 
the AMC continued the denial of service connection for a 
right ankle disability (as reflected in a e February 2008 
SSOC), and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a right ankle 
disability has been accomplished.

2.  Competent, persuasive medical evidence establishes that 
the veteran does not have a  current right ankle disability.




CONCLUSION OF LAW

The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007)); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a November 1998 pre-rating letter provided 
notice to the veteran of the criteria to establish service 
connection for a claimed disability and informed him of the 
need to submit evidence that his claimed disability has been 
treated since service.  The January 2006, November 2007, and 
March 2006 post-rating letters provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The March 
2006 letter also informed the veteran how disability ratings 
and effective dates are assigned, as well as the type of 
evidence that impacts those determinations.  These letters 
also informed the veteran that he should provide the RO with 
any evidence or information that he may have pertaining to 
his claim, consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).

Following the issuance of each notice described above, and 
opportunity to respond, the RO readjudicated the claim (as 
reflected in the February 2008 SSOC).  Hence, although some 
of the notice post-dates the decision on appeal, the veteran 
is not shown to be prejudiced by the timing of this later 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, private medical records, 
and reports of VA examinations conducted in  December 1998, 
November 2001, and December 2007, which includes October 2007 
x-ray results.  Also of record and considered in connection 
with the claim is the transcript of the October 2005 Board 
hearing. as well as various written statements provided by 
the veteran, and by his family, friends, and representative, 
on his behalf. The Board also finds that no further RO action 
is needed to satisfy the duty to assist the veteran, to 
include fir consideration of additional evidence .  

Initially,  the Board notes that, following the issuance of 
the February 2008 SSOC, and prior to the RO's certification 
of the appeal and transfer of the claims file to the Board, 
the veteran submitted additional VA outpatient treatment 
records dated from October 2007 to February 2008.  Such would 
ordinarily necessitate a remand.  See 38 C.F.R. §§ 19.31(b), 
19.37(a) (2007).  Here, however, because these records repeat 
contentions that the veteran has previously made and because 
medical findings from an October 2007 x-ray were already 
considered and discussed in a December 2007 VA examination 
report discussed below, these records do not constitute new 
evidence.  In addition, because none of this evidence 
establishes that the veteran has a current right ankle 
disability-the basis for denial of the claim, as explained 
below--and therefore  will not alter the disposition of the 
claim on appeal, a remand for initial RO review of the 
evidence is unnecessary.

The Board also notes that veteran  submitted directly to the 
Board VA outpatient treatment records dated from January 2007 
to February 2008, without a signed waiver of initial RO 
consideration; however, as explained below, such does not 
necessitate a remand to the RO.  See 38 C.F.R.§ 20.1304 
(2007).  While some of this evidence shows the veteran's 
complaints of right ankle pain, it does not establish a 
current right ankle disability-the matter on which this 
claim turns.  

As such, the veteran is not prejudiced by the Board's 
consideration of  the aforementioned  evidence, in the first 
instance.  and a remand for RO consideration would serve no 
useful purpose, as the evidence would not affect the 
deposition of the matter on appeal.    See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The veteran asserts that service connection is warranted for 
a right ankle disability which he claims is the result of in-
service injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service treatment records (STRs) include a June 
1973 record noting  that the veteran had a sprained ankle and 
was advised to wear an ACE wrap.  In March 1974, the veteran 
reported that he twisted his right ankle playing basketball.  
On December 1974 separation examination, the veteran's right 
ankle was assessed as normal.

Post-service records include private medical records dated 
from August 1990 to April 1993 that are negative for 
complaints, findings or diagnosis of any  right ankle 
condition.  

A December 1995 private medical records reflects that the 
veteran complained of a right ankle sprain.  He was assessed 
with a sprain. 

The report of a December 1998 VA examination includes the 
examiner's notation  that the veteran reported a history of 
three ankle sprains in service.  The veteran brought his 
medical records for the examiner to review.  The veteran 
complained of some difficulty with the ankle, but he 
otherwise ambulates independently.  Physical examination 
revealed that the right ankle demonstrated normal contour 
with no laxity of the joint.  Plantar flexion was from 0 to 
35 degrees, and dorsiflexion was from 0 to 25 degrees.  The 
examiner's impression was that there were no deficits or 
abnormalities of the veteran's right ankle at that time. 

In a June 1999 statement, David E. Lipkin, M.D. indicated 
that the veteran had some swelling of his right ankle area 
over the medial malleolus secondary to a prior injury. 

In February 2001, the veteran submitted a statement on a VA 
Form 21-4142 in which Dr. Lipkin wrote that the veteran had 
had an injury to his right big to in 1974 and he has had pain 
and stiffness in the toes since then.  On examination, the 
veteran had some loss of range of motion of the big toe, 
right foot.  The diagnosis was possible osteoarthritis, right 
first toe. 

In the report of a November 2001 VA examination,, the 
examiner noted that he had reviewed the entire claims file, 
including private medical records from Dr. Lipkin, and 
concluded that there were no current residual symptoms from 
an ankle sprain.  

In a November 2002 letter, Nicholas Taweel, D.P.M., reported 
that the veteran showed clinical and radiographic signs of 
osteoarthritis of the right foot and ankle, most likely 
associated with old trauma to this area.  Accompanying 
treatment records reflect assessments of pes planus with 
degenerative changes of the right foot, and the report of an 
October 2002 radiology consultation indicating that x-rays of 
the left foot and ankle (corrected by hand to read "right 
"foot and ankle)  revealed degenerative changes of the left 
medial malleolus, most likely associated with old trauma..

Private medical records dated from November 2002 to June 2003 
note that the veteran complained of right foot/ankle pain.  
He was assessed with pes planus with degenerative changes of 
the right foot.  In June 2003, the assessment was  right 
ankle pain.  

A June 2003 private medical record reflects that the veteran 
continued to report right ankle pain and had been at a VA 
Medical Center for orthotics.  

During the October 2005 Board hearing, when the veteran was 
asked about his right ankle symptoms since his injury in 
service, he indicated that he had had instability and pain 
ever since the in-service injury.  When asked if Dr. Taweel, 
in providing his November 2002 statement, had an opportunity 
to look at any of the veteran's  previous records from his 
military service, the veteran responded in the negative.  

A March 2006 Albert Einstein Medical Center record reflects 
that the veteran complained of bilateral heel pain for the 
past six months.  X-rays of the veteran's feet revealed no 
acute fracture or dislocation.  There was loss of normal 
plantar arch bilaterally and mild to moderate hallux valgus 
at the first metatarsophalangeal joints, bilaterally, and the 
impression was bilateral heel spurs.  

On VA examination in December 2007, the examiner noted that 
he reviewed the claims file, noting the veteran's military 
service and his contentions that he has a right ankle 
condition related to service.  At the time of the 
examination, the veteran stated that his current right ankle 
condition occurred two months earlier when he twisted his 
right ankle while delivering mail.  The examiner noted that 
October 2007 x-rays of the veteran's right ankle revealed no 
arthritis.  The veteran complained of intermittent, mild to 
moderate  pain of the right ankle that occurred four to five 
times per day, with the pain lasting approximately one hour 
in duration.  The examiner noted that the veteran presented 
with a normal antalgic gait, but had a right ankle brace.  
The veteran works as a mail carrier, full-time, and without 
restrictions.  

On physical examination, active/passive range of motion with 
the use of a goniometer, right ankle dorsiflexion was from  0 
to 20 degrees, plantar flexion was from0 to 45 degrees.  
There was no evidence of right ankle pain with range of 
motion and repetitive use times three did not reveal 
additional limitation of motion.  The veteran denied any 
flare-ups.  The examiner opined  that the correct diagnosis 
is normal physical examination of the right ankle.  He 
furthered that the lack of diagnosis is justified and that, 
in spite of the veteran's subjective complaints there was no 
evidence to support a diagnosis.  He stated that he found no 
functional impairment in regards to the right ankle which 
would preclude the veteran from seeking employment or 
performing activities of daily living.  The examiner also 
opined that in light of a normal right ankle examination, an 
opinion regarding an injury in service could not be rendered.  

After a full review of the record, including the medical 
evidence and statements made by and on behalf of the veteran, 
the Board concludes that service connection for a right ankle 
disability is not warranted.

While the evidence, as summarized above, reflects an in-
service injury (then assessed as right ankle sprain)and 
complaints of right ankle pain and other symptoms post 
service , there are no persuasive medical findings or 
diagnosis to support the existence of underlying pathology 
for the veteran's pain and swelling of the right ankle.  The 
Board points out that, like other symptoms, pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

In fact, the most persuasive medical  evidence of record on 
the question of current disability-the  opinion of the 
December 2007 VA examiner-establishes that the veteran does 
not, in fact, suffer from a right ankle disability.  The 
Board finds that this opinion-based on examination of the 
veteran and  review of the claims file, and supported by and 
consistent with objective evidence of record (to include the 
October 2007 normal x-ray of the right ankle, and medical 
opinion of the December 1998 VA examiner) constitutes the 
most probative evidence on the question of whether the 
veteran, in fact suffers from current right ankle disability.  
By comparison, the Board points out that the evidence 
portending to support a right ankle disability-in 
particular, the brief, November 2002  statement of Dr. 
Taweel-appears to be based solely on the questionable, 
October 2002 radiographic report..  The statement is not 
supported by fully stated rationale and, by the veteran's own 
admission, was not based on review on review of his medical 
records.  The Board thus finds that this private medical 
evidence is less probative that the medical evidence that 
rules out a current right ankle disability.

Under these circumstances, the Board finds that the most 
persuasive evidence on the question of current right ankle 
disability weighs against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board). 

The Board also notes that, although the veteran has asserted  
that evidence of his diagnosed plantar fasciitis of the right 
foot, mild to moderate hallux valgus at the first 
metatarsophalangeal joints, and bilateral heel spurs support 
a diagnosis of a right ankle disability, the Board points out 
that these findings are pertinent to his right foot and his 
already service-connected residuals of a right great toe 
injury, not his right ankle.

Further, to whatever extent the veteran is attempting to 
establish service connection on the basis of his  own oral 
and  written assertions, as well as those of his family, 
friends, and  representative, provided on his behalf, none of 
this evidence provides a basis for allowance of the claim.  
As indicated above, this claim turns on the matter of medical 
diagnosis-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As each is a layperson not shown to have appropriate 
medical training and expertise, none of the identified 
individuals is competent to render a probative (persuasive) 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.   
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, the 
persuasive  medical evidence establishes that the veteran 
does not have the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under these circumstances, the claim for service connection 
for right ankle disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against  the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for right ankle disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


